The superintendent of buildings of the city of Yonkers granted the appellant guild a permit for the erection of a building, which was an extension of a non-conforming use of its property under; the Zoning Ordinances. The petitioners appealed to the board of appeals of the city to review the action of the building superintendent. Upon such appeal, the guild, without publishing the notice required, applied for a variance, which was granted. The board of appeals thereupon dismissed the appeal- of the petitioners. In certiorari proceedings brought by the petitioners an order was made reversing, annulling and vacating the decision of the board of appeals dismissing the petitioners’ appeal to review the action of the superintendent of buildings and in granting the application for a variance *625made by the guild, and canceling and vacating the permit issued by the superintendent of buildings. The guild and the board of appeals appeal. Order unanimously affirmed, with costs. In our opinion, the appeal before the board of appeals was solely to review the action of the superintendent of buildings in issuing the permit. The board was without power to grant a variance where the application for such variance is contained in the answer of the landowner and no public notice is given of intention to ask for a variance. Present — Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ.